Citation Nr: 0614747	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-38 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective January 21, 2003.  In November 2005, the 
veteran testified before the Board at a hearing that was held 
via videoconference from the RO.


FINDING OF FACT

Since January 21, 2003, the veteran's PTSD has been 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, panic attacks more than once per week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met 
since January 21, 2003, the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his PTSD disability on the original 
grant of service connection.  The Board must therefore 
consider entitlement to "staged ratings" for different 
degrees of disability in the relevant time periods, that is, 
since the original grant of service connection for that 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA and private treatment records dated from October 2002 to 
March 2003 show various PTSD symptoms, including guilt, 
hypervigilance, intrusive thoughts, flashbacks, sleep 
disturbance, nightmares, irritability, anger, panic attacks, 
isolation from others, occasional suicidal ideations, and 
problems with concentration.  Other findings include regular 
notations that the veteran was appropriately dressed and 
groomed and that his insight was adequate.  

On VA examination in February 2003, the veteran reported that 
he was doing "fair."  He reported that he got approximately 
six hours of sleep per night, and complained of nightmares 
that occurred approximately once per month, often involving a 
friend who was killed in Vietnam.  After having such a 
nightmare, he reported that he feels "wide awake" and 
frightened.  Sometimes it will take him as much as two and a 
half hours to fall asleep again.  He reported intrusive 
thoughts about the war in Vietnam, particularly involving 
ambushes.  He is often reminded of Vietnam when there are 
airplanes or helicopters flying overhead.  He stated that he 
is easily startled, and that certain sounds scare him.  He 
stated that he watches movies depicting war only to gauge 
their accuracy.  While he reported that he was uncomfortable 
in crowds, he stated that he did go to restaurants, and did 
not take care to sit in any particular location.

Mental status examination revealed an anxious mood with 
affect appropriate to content.  Eye-contact was limited.  His 
speech was noted to be within normal limits with regard to 
rate and rhythm.  His thought processes were logical and 
tight, no loosening of associations was noted, nor was any 
confusion.  No gross impairment in memory was observed, and 
he was fully oriented.  Hallucinations were not complained 
of, and no delusional material was noted during the 
examination.  He reported suicidal ideations, but denied 
homicidal ideation.  His insight and judgment were noted to 
be adequate.  The veteran was adequately groomed and fully 
cooperative.

With regard to his social interaction, the veteran reported 
that he was living with a woman whom he had dated for 
approximately eight months.  He and the woman reportedly got 
along very well and were very close.  He additionally 
reported that he did "some" socializing with relatives.  In 
discussing hobbies, he stated that he used to love to play 
golf, but had not played in the past eight months.  With 
regard to his occupational status, the veteran reported that 
he had not worked in the past eight to twelve months.  He 
reported that in the past he had farmed, and had tried 
"trading equipment," but that had not been successful.  
Recently, he had been remodeling a house for his girlfriend, 
and had done some flooring for a friend.

The examiner determined that the most appropriate diagnosis 
for the veteran was chronic post-traumatic stress disorder.  
Based upon the above symptoms, a GAF score of 55 was 
assigned.

The veteran underwent private psychiatric assessment in 
November 2005.  At the time of the examination, the veteran 
reported that he had had a long history of irritability and 
low tolerance for feelings of frustration.  In the past few 
years, these problems had significantly worsened.  He 
reported that he had been prescribed psychiatric medication 
in the year 2000, but that he had stopped taking the 
medication because he could not "tolerate" it.  He reported 
that he often was "verbally hurtful" towards those who were 
close to him, and that this behavior had resulted in two 
divorces and a recent break up with his girlfriend.  He 
generally found it difficult to deal with people, and 
preferred to be alone.  He reported occasional anxiety 
attacks which were worse when they involved flashbacks of his 
time in Vietnam.

The veteran reported that he had occasional vivid nightmares 
and was especially bothered by a boy he sees, whose death he 
witnessed in Vietnam.  He reported that he is easily startled 
by aircraft flying overhead, as this triggers memories of 
war.  He reported that he tries to avoid places and things 
that remind him of the severely traumatic things that he 
witnessed during the war.  He additionally reported that he 
had significant difficulty focusing and concentrating on day-
to-day tasks.  He reported that he was very forgetful and 
that this makes him all the more frustrated.  He admitted to 
feeling depressed and hopeless, and having occasional 
suicidal ideations, although he stated that he would not act 
on such ideations.  The examiner noted that he had features 
of paranoid ideations but that the veteran denied being 
physically aggressive towards others.  

Mental status examination revealed an angry and frustrated 
mood, which was also evident in the tone of his conversation.  
He was otherwise noted to have demonstrated adequate physical 
restraint.  His affect was predominantly irritable; he did 
not smile or laugh during the examination.  There was some 
evidence of anxiety and depression.  He was alert and 
oriented, and made fair eye contact.  He was adequately 
groomed and his speech was coherent.  His thought processes 
were noted to be logical and goal-oriented.  There was no 
evidence of hallucinations, although he did exhibit some 
guarded features.  He admitted to feelings of helplessness 
and hopelessness, but did not admit to any suicidal or 
homicidal plans.  No delusions were expressed during the 
examination.  His judgment was noted to be adequate and his 
insight fair.

With regard to his social and occupational interaction, the 
veteran reported that he was currently single and that he 
lived in close proximity to one of his sisters.  He stated 
that he had one daughter to whom he was not close.  
Otherwise, he generally isolated himself.  He reported that 
he was currently unemployed.

The examiner determined that the most appropriate diagnoses 
for the veteran were chronic post-traumatic stress disorder 
and major depressive disorder, chronic and severe.  Based 
upon the above symptoms, a GAF score of 41-50 was assigned.

In November 2005 testimony before the Board, the veteran 
reported that for the past year and a half he had been living 
with his sister off and on.  He reported that most  of the 
time he isolates himself, as he cannot stand to be around 
other people, and in particular, around crowds.  As a result, 
he had his sister do most of the day-to-day shopping, but if 
necessary, he would go to a store late at night, so as to 
avoid the crowds.  He reported that there was not anyone with 
whom he was close, and he had last spoken with his daughter 
more than five years ago.  A November 2005 statement from the 
veteran's sister corroborated these details, and added that 
the veteran had historically been unreliable and a source of 
frustration for the family.

The above-noted examinations assigned GAF scores of 55 and of 
41-50.  Other treatment records dated from October 2002 to 
March 2003 reflect GAF scores of 51 on two occasions, 48-51, 
and, most recently of 48 in March 2003.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995).

Under DSM-IV, GAF scores of 51 and 55 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV).  Scores of 48, and 41-50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Here the veteran indicated that he does 
not have friends and avoids situations involving crowds of 
people.  He has not had a stable work history, or marital 
situation.  He is not close to family members.  The veteran's 
increasing difficulty with work and social environments 
clearly indicate that his PTSD symptoms fall within the 
category of moderately severe PTSD.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating for PTSD.  In the judgment of the Board, 
the evidence as a whole demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 50 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 50 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have deficiencies in most areas, as he is frequently able to 
work on his own.  Nor has he been shown to have obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical or obscure, near continuous panic 
or depression affecting his ability to function 
independently, or neglect of personal hygiene.  As such, the 
Board finds that an evaluation in excess of 50 percent is not 
warranted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been 50 percent disabling since January 21, 2003, when 
service connection became effective.  The benefit-of-the-
doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003, June 2004, 
and February 2005; and a rating decision in March 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO in 
August 2004, subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157, 
__ F.3d __, 2006 WL 861143 (Fed. Cir. Apr. 5, 2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating of 50 percent for PTSD, but no higher, is granted 
from January 21, 2003. 





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


